Citation Nr: 9908222	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to an increased disability rating for the 
residuals of a left tympanoplasty with otitis media, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971 and from August 1978 to August 1979.

This appeal arises from a rating decision of November 1996 
from the Montgomery, Alabama, Regional Office (RO).

This decision will address the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder.  The remand 
that follows will address the issue of an increased 
disability rating for a left ear disability.


FINDINGS OF FACT

1.  A June 1994 rating decision found no new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disorder.

2.  Evidence received subsequent to the June 1994 decision is 
not new and material.


CONCLUSION OF LAW

The June 1994 rating decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in August 1977, service connection for 
"Schizophrenia, Paranoid Type, Competent" was denied.  In 
an October 1979 rating decision, service connection for 
"paranoid state, type not specified" was granted.  A rating 
decision in March 1980 classified the disability as 
"Schizophrenia, Paranoid Type, Competent."  A rating 
decision in July 1980 proposed severing service connection 
for schizophrenia and a rating decision in February 1981 
severed service connection for schizophrenia.  The veteran 
was notified of this decision in a March 1981 letter to him.

A July 1988 rating decision continued the denial of service 
connection for an acquired nervous condition.  Rating 
decisions in September 1992, July 1993, and August 1993 found 
that no new and material evidence had been submitted to 
reopen the claim for service connection for schizophrenia or 
a nervous condition.  A rating decision in June 1994 again 
found no new and material evidence had been received to 
reopen the claim for service connection for a psychiatric 
disorder.  The veteran was advised of this decision in a 
letter to him, also dated in June 1994.  The veteran 
submitted a timely notice of disagreement and a statement of 
the case was sent to him in September 1994.  A timely 
substantive appeal was never received.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's June 1994 decision became a final determination and was 
the last decision to address the issue of service connection 
for a psychiatric disorder, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.

Subsequent to the June 1994 decision, Department of Veterans 
Affairs (VA) medical and hospital records were received.  VA 
medical records, dated from October 1981 to March 1982, note 
general medical treatment and do not address the veteran's 
psychiatric disorder.  May 1994 to August 1995 VA medical 
records note mental health treatment.  However, these records 
also do not address the incurrence or aggravation of a 
psychiatric disorder during service.  VA hospital and 
clinical records, dated in December 1995, address treatment 
of a perianal abscess and 1995 VA prescription records note 
the medications that were dispensed to the veteran.  These 
records also do not address the origin of the veteran's 
psychiatric problems.  Finally, a May 1996 VA hospital 
discharge summary notes hospitalization for mixed bipolar 
disorder with psychotic features.  However, this summary does 
not provide any information concerning the incurrence or 
aggravation of a psychiatric disorder during service.

The above records are new only in the sense that they were 
not previously of record.  However, these records either are 
not related to the veteran's psychiatric problems or do not 
provide any information concerning the incurrence of a 
psychiatric disorder during his first period of service or 
aggravation of a psychiatric disorder during the second 
period of service.  Accordingly, the records are not material 
to the issue of service connection for a psychiatric 
disorder.

As noted, the evidence that has been received since the last 
disallowance of the veteran's claim is not material to the 
issue of service connection for a psychiatric disorder.  
Either alone or in conjunction with the evidence previously 
of record, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received and the claim 
for service connection for a psychiatric disorder is not 
reopened.


REMAND

The veteran did not receive a VA examination to assess the 
disability of his left ear as part of the November 1996 
rating decision that is being appealed.  It is noted that as 
part of a May 1996 decision, he did not report for a 
scheduled VA examination in April 1996 and his claim for an 
increase was denied.  However, in a June 1996 statement, the 
veteran indicated, in essence, that he did not receive notice 
of the examination.  Since the record does not reflect that 
an examination was scheduled or conducted to assess the 
current state of his left ear disability for the rating 
decision being appealed, this case will be returned to the RO 
to schedule an examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  


Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for VA ear disease 
and audiological examinations to assess 
his left ear disability.  The scheduling 
facility should ensure that the veteran 
is properly notified of the examination 
and document such notice.  

All appropriate tests and studies should 
be conducted.  The examiners should 
provide detailed findings related to the 
residuals of the veteran's left 
tympanoplasty with otitis media.  

The examiners should present all 
findings, and the reasons and bases 
therefor on the examination report.  The 
claims folder is to be made available to 
the examiners for review prior to 
evaluation of the veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for the residuals of a 
left tympanoplasty with otitis media can 
be granted.  If the veteran fails to 
report for the above scheduled 
examination, the RO should notify him of 
the consequences of not reporting as 
outlined in 38 C.F.R. § 3.655 (1998).  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

- 7 -


- 7 -


